Citation Nr: 1746990	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  16-53 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease, as due to exposure to herbicides.

2.  Entitlement to an initial rating higher than 10 percent for posttraumatic stress disorder (PTSD), prior to June 6, 2014, and to a rating higher than 30 percent, thereafter.

(The issues of entitlement to service connection for a left knee disorder, a disorder of the left great toenail, gastroesophageal reflux disease, sleep apnea, hypertension, and erectile dysfunction, are addressed in a separate Board decision.)


REPRESENTATION

Veteran represented by:	Richard G. Maxon, Attorney



WITNESSES AT HEARING ON APPEAL

Veteran, L.L, E.L., & D.L.


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from March 1967 to January 1975.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from January 2011 and January 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska and Phoenix, Arizona.  The matter is now handled by the RO Muskogee, Oklahoma.   

In a January 2015 rating decision, the RO granted an increased evaluation of 30 percent for PTSD, effective June 2014.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the 30 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The Board notes that the RO characterized the Veteran's January 2015 request for reconsideration of the January 2015 rating decision denying entitlement to service connection for Parkinson's disease as a request to reopen the claim in a December 2015 rating decision.  On further review however, the Board finds that the January 2015 rating decision was not final as the Veteran submitted new and material evidence within one year, and is properly on appeal pursuant to the holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011).  As a result, the issue on appeal is the original claim of entitlement to service connection for Parkinson's disease.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in April 2017 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The issue of entitlement to an initial increased rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Resolving reasonable doubt in favor of the Veteran, the Board finds that there is sufficient evidence of exposure to herbicides while serving in Thailand during the Vietnam era.

2. The Veteran has a post-service diagnosis of Parkinson's disease.


CONCLUSION OF LAW

The Veteran's Parkinson's disease was incurred in service. 38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016). In this case, the Board is granting in full the benefit sought on appeal. Consequently, the Board finds that any lack of notice and/or development that may have existed under the VCAA cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Entitlement to Service Connection for Parkinson's Disease, as Due to Exposure to Herbicides 

The Veteran seeks entitlement to service connection for Parkinson's disease, as due to exposure to herbicides.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a). Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran. See Masors v. Derwinski, 2 Vet. App. 181 (1992). 

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, the Veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309 (e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii). 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 (a)(6), 3.309(e). 

If a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for several medical conditions, including Parkinson's disease. 38 C.F.R. § 3.309 (e). 

In this case, the Veteran asserts that he was exposed to herbicide agents while performing his duties during his service in Thailand.  See, e.g., July 2017 statement. 

At the outset, there is ample evidence of record showing that the Veteran is diagnosed with Parkinson's disease. See, e.g., August 2014 Parkinson's Disease Disability Benefits Questionnaire.  Therefore, resolution of the issue on appeal turns on whether the Veteran is determined to have been exposed to herbicides in service.

Initially, the Board notes that the Veteran has asserted that his exposure to herbicides occurred while stationed in Thailand. The Veteran's service records confirm that he served in Thailand from 1970-1071. However, there is no specific mention of exposure to herbicides in the Veteran's service records. 

Importantly, VA's Compensation & Pension Service (C&P) has issued information concerning the use of herbicides in Thailand during the Vietnam War. In a May 2010 bulletin, C&P indicated that it has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes. A primary source for this information was the declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Base Defense in Thailand. Although DOD indicated that the herbicide use was commercial in nature rather than tactical (such as Agent Orange), C&P has determined that there was some evidence that herbicides of a tactical nature, or that of a "greater strength" commercial variant, were used. 

Given this information, C&P has determined that special consideration should be given to Veterans whose duties placed them on or near the perimeters of Thailand military bases. Consideration of herbicide exposure on a "facts found or direct basis" should be extended to those Veterans. Significantly, C&P stated, "[t]his allows for presumptive service connection of the diseases associated with herbicide exposure." C&P indicated that herbicide exposure should be acknowledged on a facts found or direct basis if a Veteran served at one of the bases as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the base perimeter, as shown by military occupation specialty (MOS), performance evaluations, or other credible evidence. 

The Veteran has asserted that he worked at the flight line and near the perimeter as a flight line maintenance officer at U-Tapao in Thailand.   See January 2015 Affidavit; July 2017 statement. The Veteran's personnel records confirm that he was an aircraft maintenance technician during service and that he served at the U-Tapao Royal Air Base from February 1970 to February 1971.  See DD-214. The Veteran stated that he had frequent contact with the base perimeter as he had to travel along it to go to the flight line, and that he would have to run out to the perimeter often when servicing planes.  Additionally, the Veteran submitted pictures of the barracks where maintenance personnel lived, which demonstrated that they were located not far from the perimeter fence.  The Board finds the Veteran's statements regarding his duties in service in Thailand are plausible and consistent with the circumstances of his service, including the duties associated with his military occupational specialty, and the Board finds no reason to doubt his credibility. 

Upon consideration of the Veteran's statements and the evidence of record, the Board resolves all reasonable doubt in favor of the Veteran, and finds that the Veteran was exposed to herbicides while on active duty in Thailand. Thus, despite the fact that there is no clear evidence of herbicide exposure in Thailand shown in the record, the Veteran has presented credible evidence. Therefore, in view of the information set forth by C&P in the May 2010 bulletin and resolving all reasonable doubt in the Veteran's favor, the Board finds that he was exposed to herbicide agents while he was stationed in Thailand during the Vietnam era. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. 

Therefore, in light of the evidence showing exposure to herbicides during service, and a diagnosis of Parkinson's disease, which is a disease that has been associated with herbicide exposure, service connection is warranted for this disorder.


ORDER

Entitlement to service connection for Parkinson's disease, as due to exposure to herbicides, is granted.


REMAND

The Veteran seeks entitlement to an initial rating higher than 10 percent for PTSD, prior to June 6, 2014, and to a rating higher than 30 percent, thereafter.

Unfortunately, a remand is required. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.

During the April 2017 hearing, the Veteran testified that his PTSD has increased in severity since his last VA examination.  See April 2017 BVA Hearing Transcript, page 9. The Board notes that the Veteran's most recent VA examination for his PTSD was in September 2014, more than three years ago.  On remand, the Veteran should be afforded a VA examination to determine the current severity of this disability. See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination). Additionally, all updated treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file all updated VA treatment records.

2.  Afford the Veteran a VA examination to determine the current severity of his PTSD.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

The examiner should identify and completely describe all current symptomatology. 

3. After all of the above actions have been completed and the Veteran has been given adequate time to respond, readjudicate his claim. 

4. If the claim remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. 

5. Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


